Title: To John Adams from William Mumford, 22 July 1820
From: Mumford, William
To: Adams, John


				
					Most respected Sir,
					Providence Rhode Island, July 22. 1820.
				
				Impell’d by imperious necessity, I take the liberty once more to address you: It is just twelve months this day since I address’d a letter to you, in reply to yours of the 9th. of October, 1818. in which you observe (inter alia) “that you have no intercourse with the Government; and little to do with this world, or you might have transmitted my Letter to the President”Presuming that you never received my second Letter, of the 22d. July 1819. or if received, that you never sent it on to the President, I must now beg leave to call your attention to my situation, which by being so great a length of time out of Employment is disagreeable in the extreme: the time for the next meeting of Congress, is fast approaching, if by that time which will be the thirteenth of November next, there should not be a moral certainty of the Treaty being ratified and our having immediate possession of the Florida’s, I shall entirely relinquish and give up all claim to any Appointment in that territory, and as there seems to be a strong probability that the Dock yards will be establish’d during the next Session of Congress: I would wish to be appointed a Storekeeper in one of the Dock yards, or Purser or Chaplain in the Navy: It is my intention at present to go on to Washington if I can by any means obtain money to carry me on, and bear my expences while there (which will not exceed ten days) so as to arrive there the first week after the meeting of Congress:—Now Sir what I have to request of you is, that in case you do not think proper to send this Letter on to the President, that you will send it on to your Son the Honble John Quincy Adam’s Secretary of State, or give me a Letter to him, requesting him to use his influence with the President, to give me one of the Appointments I have mention’d, or any other Appointment he may think me qualified to execute: The Office I wish’d for in case the Treaty should be ratified by the time I have mention’d was, either Secretary, one of the Judges, or Receiver of public monies: I would just beg leave to State, that from my long and faithful Services, under the General Government & of this State from the beginning to the close of the Revolutionary War; and since that time having serv’d as principal Clerk in the Office of the late Benjamin Stelle Esqr; Commissioner of Accounts for the State of Pennsylvania, from the beginning to the close of that Office, which occupied a period of four years, and since that time having serv’d two years as Purser in the Navy under your Appointment, twelve months of which time I was employ’d as Purser on board the Essex Frigate: Edward Preble Esqr, Commander on Cruise to the East Indies: from these long and faithful Services, though not entitled to a Pension under the existing Laws, I conceive I have a just Claim on the public Patronage for further employment: Upon this ground Sir, permit me most earnestly once more to solicit you to give me as above requested a Letter to your Son, and send it on to me as soon as possible you can make it convenient, or send this Letter on to him, and in Case it should so happen that I cannot go on myself, will send the Letter on to him, with such other Letters as I may obtain here. Your Compliance with my request will render me a most essential Service, and be most gratefully acknowledg’d,  / by Sir,  / Your most Obedient / and very Humble Servant
				
					William Mumford
				
				
			